Citation Nr: 0815398	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from May 1969 to 
May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, remand is 
required for additional development in accordance with VA's 
duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Part of VA's duty 
to assist includes providing a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4).

Here, service personnel records demonstrate that the 
veteran's military occupational specialty was field 
artillery.  The veteran earned a National Defense Service 
Medal, an Expert award for the M-14, and a Sharpshooter award 
for the M-16.  The veteran has asserted exposure to noise 
from rifles, machine guns, grenades, and artillery during 
active service.  Additionally, in a December 2005 private 
audiological examination, the examiner diagnosed mild very 
high frequency sensorineural hearing loss bilaterally.  The 
examiner opined that it was quite likely that the inservice 
noise exposure was the beginning of the veteran's hearing 
loss.  Although the examiner diagnosed hearing loss and 
provided an audiogram graph, the examiner did not provide 
numeric values for puretone decibel loss for each frequency.  
Because the Board may not interpret graphical representations 
of audiometric data, it is unclear whether the veteran's 
diagnosed hearing loss is hearing loss for VA purposes.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the 
Board may not interpret graphical representations of 
audiometric data); see also 38 C.F.R. § 3.385 (2007).  
Accordingly, remand is required for a VA audiological 
examination because there is evidence of a current 
disability, inservice noise exposure, and evidence indicating 
that the claimed disability may be associated with the 
inservice noise exposure.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must provide the veteran a VA 
audiological examination to determine 
the nature, severity, and etiology of 
any hearing loss found.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
results of the audiological examination 
must state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner must record 
a detailed history of in-service and 
post-service noise exposure.  The VA 
examiner must then give an opinion, in 
light of the inservice and post-service 
evidence of record, as to whether any 
current hearing loss is related to the 
veteran's military service.  The RO 
must remind the examiner that VA law 
and regulation does not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  The rationale for any 
opinions expressed must be provided.  
If the examiner cannot provide the 
above requested opinion without resort 
to speculation, it must be so stated.  
The report must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


